Fourth Court of Appeals
                                San Antonio, Texas
                                       May 16, 2014

                                   No. 04-14-00140-CV

                  IN THE INTEREST OF A.R.P., ET AL., CHILDREN,

                From the 81st Judicial District Court, Atascosa County, Texas
                             Trial Court No. 13-01-0023-CVA
                         Honorable Thomas F. Lee, Judge Presiding


                                      ORDER
        Appellant Sondra C.'s second motion for extension of time to file brief is hereby
GRANTED. Appellant's brief is due on or before June 2, 2014. No further extensions of time
will be granted.




                                                  _________________________________
                                                  Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of May, 2014.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court